DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 2/24/2022 has been entered. Claims 1-13 are pending in the Application. Claim 6 has been canceled by the Applicant. New claims 11-13 have been added by the Applicant. 
Claim Objections
Claim 10 objected to because of the following informalities: in line 1, “further comprising, and” should be “further comprising:”.  Appropriate correction is required.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al., US 7654687 B2 in view of Tabuchi et al., US 2009/0295265 A1 and further in view of Wirth et al., US 2013/0140580 A1.
Regarding claim 1, Tsai discloses “A planar light source comprising: a light guide member (41, Fig. 9) having a first face (bottom face of 41, Fig. 9), a second face opposing the first face (top face of 41, Fig. 9), and a through hole (414, Fig. 9) passing through from the first face to the second face (seen in Fig. 9); a light source (45 and 46, Fig. 9) disposed in the through hole of the light guide member (seen in Fig. 9); a first light adjusting member (51, Fig. 9) disposed on or above an upper face of the light source in the through hole (seen in Fig. 9), and having a light reflectivity and a light transmissivity with respect to light emitted by the light source (by nature of the optical material 51); a second light adjusting member (42, Fig. 9) disposed above and apart from the first light adjusting member, and having a light reflectivity and a light transmissivity with respect to the light emitted by the light source (reflector 42);” and “wherein a perimeter of the second light adjusting member is positioned outward of an edge of the through hole (seen in Fig. 9)”.
However, Tsai does not explicitly disclose “a first light transmissive member disposed between the first light adjusting member and the second light adjusting member, and between a lateral face of the light source and the light guide member, and having a higher light transmissivity with respect to the light emitted by the light source than the light transmissivity of the first light adjusting member and the light transmissivity of the second light adjusting member.”
Tsai does disclose that reference number 51 can be a plurality of optical materials. 

Tabuchi discloses a light source (Fig. 9) in a through hole (seen in Fig. 8), and three light transmitting optical members (5, G, 7, Fig. 8) above the light source (seen in Fig. 8), and a first light adjusting member (5, Fig. 8) disposed on or above an upper face of the light source in the through hole (seen in Fig. 8), a second light adjusting member (7, Fig. 8) disposed above and apart from the first light adjusting member (seen in Fig. 8), and a first light transmissive member (G, Fig. 8) and disposed between a lateral face of the light source and the light guide member (seen in Fig. 8) .
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include additional optical members, such as taught by Tabuchi, to the light source, as taught by Tsai. One of ordinary skill in the art would have been motivated to include optical members, for modifying the properties of the emitted light in order to meet the specific lighting needs of a given application (such as desired color, intensity, output, etc).
However, Tsai in view of Tabuchi does not disclose the first light transmitting member having a higher light transmissivity with respect to the light emitted by the light source than the light transmissivity of the first light adjusting member and the light transmissivity of the second light adjusting member.
	Wirth discloses a light source with first and second light adjusting members (11 and 12, Fig. 5), and separated by a first light transmissive member (free light mixing layer 10, Fig. 5) disposed between the light adjusting members (seen in Fig. 8), and the light transmissive member disposed between the first light adjusting member and the second light adjusting member (seen in Fig. 8), and the first light transmitting member having a higher light transmissivity with respect to the light emitted by the light source than the light transmissivity of the first light adjusting member and the light transmissivity of the second light adjusting member (¶ [0047] the free light mixing layer 10 is freed of scattering particles and phosphorescent material).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have an arrangement of the optical members, as taught by Tsai in view of Tabuchi, be a transmitting member surrounded by modifying member, such as taught by Wirth. One of ordinary skill in the art would have been motivated to arrange the members so that they are modifying members sandwiching a transmitting member for modifying the properties of the emitted light in order to meet the specific lighting needs of a given application (such as desired color, intensity, output, etc) and for allowing for additional mixing of the light before being modified by the upper layer (Wirth, ¶ [0047]).
Regarding claim 4, Tsai in view of Tabuchi and Wirth, discloses the invention of claim 1, as cited above, and further discloses “a distance between two opposite sides of the second light adjusting member is larger than a distance between two opposite sides of the first light adjusting member (seen in Tsai, Fig. 9; also seen in Tabuchi Fig. 8; the width of the second light adjusting member is larger than the width of the first light adjusting member).”
Regarding claim 7, Tsai in view of Tabuchi and Wirth, discloses the invention of claim 1, as cited above, and further discloses “the light source comprises a light emitting element provided with an electrode (Tsai LED 45 with substrate 49, Fig. 9; Tabuchi, ¶ [0177])  on a lower face of the light emitting element”.
However, Tsai in view of Tabuchi and Wirth does not disclose “a second light transmissive member covering an upper face and a lateral face of the light emitting element, and the first light adjusting member is disposed on an upper face of the second light transmissive member.  “
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have an additional light transmissive member, since it has been held that held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill in the art would have been motivated to include another light transmissive member for additional modification to the light output (note: such a modification of duplicating the parts could also mean that the other layer can be duplicated, and what was originally the first light adjusting member can be considered the second light transmissive member).
Regarding claim 12, Tsai in view of Tabuchi and Wirth, discloses the invention of claim 1, as cited above, and further discloses “grooves extend in a lattice pattern in the light guide member (Tsai seen in Fig. 4, with lines 413)”.
Regarding claim 13, Tsai in view of Tabuchi and Wirth, discloses the invention of claim 12, as cited above, and further discloses “the grooves extend through from the first face to the second face (Tsai, seen in Fig. 4 and 9, the light guide sections are separated by layer 413).”

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Tabuchi and Wirth, and further in view of Shimizu, US 2011/0194034 A1.

Regarding claim 2, Tsai in view of Tabuchi and Wirth, discloses the invention of claim 1, as cited above, except “the light transmissivity of the second light adjusting member with respect to the light emitted by the light source is higher than the light transmissivity of the first light adjusting member with respect to the light emitted by the light source.”
Wirth discloses that a diffusing layer can have scattering particles in a concentration range from 0.05 to 50 percent by weight (¶ [0016]).
Shimizu discloses a planar light source with two light adjusting members (25b, 24aB, Fig. 7) separated by a layer (seen in Fig. 7) that contain diffuser materials (¶ [0075-0077]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the first adjusting member, as taught by Tsai in view of Tabuchi and Wirth, by including diffuser materials in the first adjusting member, such as taught by Shimizu. One of ordinary skill in the art would have been motivated to add diffusing material for reducing the directivity of the ray leaving the first light adjusting member (Shimizu, ¶ [0076]).
Both Wirth and Shimizu disclose that the diffusing material concentration can be selected (Wirth ¶ [0016]; Shimizu (¶ [0076-0077]).
At the time the invention was filed, it would have been within the skill of one of ordinary skill in the art to adjust the concentrations of diffusing materials in the two members such that the light transmissivity of the second light adjusting member is higher than the light transmissivity of the first light adjusting member’s. One of ordinary skill in the art would have been motivated to adjust the diffusivity material concentrations in order to meet the specific lighting needs of a given application, having a larger mixing within the through hole and not as much mixing outside the through hole.
  
Regarding claim 3, Tsai in view of Tabuchi and Wirth and Shimizu, discloses the invention of claim 2, as cited above, and further discloses “the first light adjusting member and the second light adjusting member each include a light transmissive resin in which a light diffusing material is contained, and a concentration of the light diffusing material in the second light adjusting member is lower than a concentration of the light diffusing material in the first light adjusting member (see rejection of claim 2 above).”



Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Tabuchi and Wirth and further in view of Cheng et al., US 2011/0156071 A1.

Regarding claim 5, Tsai in view of Tabuchi and Wirth, discloses the invention of claim 1, as cited above, except “the first light transmissive member contains a phosphor.”  
Cheng discloses a light source with layers above the light source (Fig. 2a) and each layer having a phosphor (42ab, 62ab, Fig. 2A).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include phosphors, such as taught by Cheng, to the first transmissive member, as taught by Tsai in view of Tabuchi and Wirth. One of ordinary skill in the art would have been motivated to include additional phosphors for changing the wavelength of the light.
Regarding claim 9, Tsai in view of Tabuchi and Wirth, discloses the invention of claim 7, as cited above, and further discloses “the second light transmissive member contains a phosphor.”
Cheng discloses a light source with layers above the light source (Fig. 2a) and each layer having a phosphor (42ab, 62ab, Fig. 2A).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include phosphors, such as taught by Cheng, to the second transmissive member, as taught by Tsai in view of Tabuchi and Wirth. One of ordinary skill in the art would have been motivated to include additional phosphors for changing the wavelength of the light.

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Tabuchi and Wirth, and further in view of Bando et al., US 2018/0309035 A1.

Regarding claim 8, Tsai in view of Tabuchi and Wirth, discloses the invention of claim 1, as cited above, and further discloses “the light source comprises a light emitting element provided with an electrode (Tsai LED 45 with substrate 49, Fig. 9; Tabuchi, ¶ [0177])  on a lower face of the light emitting element”.
However, Tsai in view of Tabuchi and Wirth does not disclose “a second light transmissive member covering an upper face and a lateral face of the light emitting element, and the first light adjusting member is disposed on an upper face of the second light transmissive member“ and “a cover member covering a lateral face of the light emitting element, and having a light reflectivity with respect to the light emitted by the light source, and the first light adjusting member is disposed on or above an upper face of the second light transmissive member”.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have an additional light transmissive member, since it has been held that held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill in the art would have been motivated to include another light transmissive member for additional modification to the light output.
	However, Tsai in view of Tabuchi and Wirth does not disclose “a cover member covering a lateral face of the light emitting element, and having a light reflectivity with respect to the light emitted by the light source”.
	Bando discloses light emitting element (1, Fig. 1BC) with a cover member (3, Fig. 1BC) covering a lateral face of the light emitting element (seen in Fig. 1BC), and having a light reflectivity with respect to the light emitted by the light source (¶ [0018])”.
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a cover member, such as taught by Bando, to the light emitting element, as taught by Tsai in view of Tabuchi and Wirth. One of ordinary skill in the art would have been motivated to include a cover member for reducing light leakage (Bando, ¶ [0024])

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Tabuchi and Wirth, and further in view of Kuramoto et al., US 2015/0155456 A1.

Regarding claim 10, Tsai in view of Tabuchi and Wirth discloses the invention of claim 1, as cited above, but does not explicitly disclose “a wiring substrate having an insulating base and a wiring layer, a light reflecting member disposed on the wiring substrate, the light reflecting member disposed between the insulating base of the wiring substrate and the second face of the light guide member, between a lower face of the first light transmissive member in the through hole and the insulating base of the wiring substrate, and between a lower face of the light source and the insulating base of the wiring substrate.”

Tsai does disclose a light reflecting member (43, Fig. 9) disposed on a substrate, the light reflecting member disposed between the substrate and the second face of the light guide member (seen in Fig. 9). However, Tsai does not explicitly disclose the details of the substrate, that the reflecting member is between the first light transmissive member and the substrate, and between the light source and the insulating base of the wiring substrate.

Kuramoto discloses a light emitting device (Fig. 3B) with a light source (10, Fig. 3A) and a substrate (40, Fig. 3B), the substrate comprising a wiring layer (¶ [0031]), insulating layer (¶ [0041] “insulating film”), and a light reflecting layer (20, Fig. 3B) disposed between a light transmissive member and the substrate (seen in Fig. 3B) and between the light source and the insulating base of the wiring substrate (seen in Fig. 3B).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to use the wiring substrate and reflective film, such as taught by Kuramoto, as the substrate, as taught by Tsai. One of ordinary skill in the art would have been motivated to use the wiring substrate of Kuramoto, to provide power to the light source and to increase light output efficiency to redirect stray light towards the output direction (Kuramoto, ¶ [0020]).
Regarding claim 11, Tsai in view of Tabuchi and Wirth and Kuramoto discloses the invention of claim 1, as cited above, and further discloses “the light source is placed on an adhesive sheet disposed on the insulating base of the wiring substrate (Kuramoto ¶ [0031, 0036, 0046] “conductive adhesive .”


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe et al., US 20200049877 A1 discloses grooves in the light guide plate

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875        

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875